



EXHIBIT 10.6


Fifth Amendment and Restatement of the
Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan


ARTICLE I
PURPOSE AND EFFECTIVE DATE


The purpose of the Centene Corporation Voluntary Nonqualified Deferred
Compensation Plan ("Plan") is to aid Centene Corporation and its subsidiaries in
retaining and attracting executive employees by providing them with tax deferred
savings opportunities. The Plan provides a select group of management and highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA), of Centene Corporation with the opportunity to elect to defer receipt
of specified portions of compensation, and to have these deferred amounts
treated as if invested in specified hypothetical investment benchmarks. The Plan
is intended to conform to the requirements of Code §409A. A Participant's
Account that was earned and vested prior to January 1, 2005, plus subsequent
earnings thereon, shall not be subject to the terms of this Plan but shall be
subject to the terms of the prior plan dated June 1, 2002. The Plan has been
amended and restated on four previous occasions. The Fifth Amendment and
Restatement of the Plan shall be effective January 1, 2019.


ARTICLE II
DEFINITIONS
For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


Section 2.01
Administrative Committee. "Administrative Committee" or “Committee” means the
Company’s Head of Human Resources officer or other individuals to whom the
Compensation Committee has delegated the authority to take action under the
Plan.


Section 2.02
Base Salary. "Base Salary" means the base rate of cash compensation paid by the
Company to or for the benefit of a Participant for services rendered or labor
performed while a Participant is employed by the Company, including base pay a
Participant could have received in cash in lieu of (A) deferrals pursuant to
Section 4.02 and (B) contributions made on their behalf to any qualified plan
maintained by the Company or to any cafeteria plan under Code Section 125
maintained by the Company.


Section 2.03
Base Salary Deferral. "Base Salary Deferral" means the amount of a Participant's
Base Salary which the Participant elects to have withheld on a pre-tax basis
from their Base Salary and credited to their Deferral Account pursuant to
Section 4.02.


Section 2.04
Beneficiary. "Beneficiary" means the person, persons or entity designated by the
Participant to receive any benefits payable under the Plan pursuant to Article
VIII.


Section 2.05
Board. "Board" means the Board of Directors of Centene Corporation.







--------------------------------------------------------------------------------





Section 2.06
Annual Bonus Compensation. “Annual Bonus Compensation” or “Bonus Compensation”
means the bonus plan that is eligible for payment once per year, based on
funding approval by the Board, and is determined by established metrics.


Section 2.07
Cash Long-Term Incentive Plan Deferral. "Cash Long-Term Incentive Plan Deferral"
means the amount of a Participant's Cash Long-Term Incentive Plan compensation
(Cash LTIP) which the Participant elects to have withheld on a pre-tax basis
from their Cash LTIP Compensation and credited to their account pursuant to
Section 4.02.


Section 2.08
Change of Control. For purposes of this Plan, a "Change in Control" shall be
deemed to have occurred if any of the events set forth in any one of the
following clauses shall occur: (A) any Person (as defined in section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and as
such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding a group of persons including Executive, is or becomes the "beneficial
owner" (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company's then outstanding securities;
(B) individuals who, as of the date of this Agreement, constitute the Board of
Directors (the "Incumbent Board"), cease for any reason to constitute a majority
thereof (provided, however, that an individual becoming a Director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company's stockholders, was approved by at least a majority of the directors
then comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board); or (C) the
stockholders of the Company consummate a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation. In order to qualify as Change in Control, the event or events
must also qualify as a change in ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company within
the meaning of Code Section 409A.


Section 2.09
Code. "Code" shall mean the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.


Section 2.10
Company. "Company" means Centene Corporation, its successors, any subsidiary or
affiliated organizations authorized by the Board or the Compensation Committee
to participate in the Plan and any organization into which or with which Centene
Corporation may merge or consolidate or to which all or substantially all of its
assets may be transferred.


Section 2.11
Compensation Committee. “Compensation Committee” means the Compensation
Committee of the Board of Directors.


Section 2.12
Deferral Account. "Deferral Account" means the account maintained by the
Administrative Committee for each Participant pursuant to Article VI.


Section 2.13
Deferral Period. "Deferral Period" means the period after which payment of the
Deferred Amount is to be made or begin to be made.







--------------------------------------------------------------------------------





Section 2.14
Deferred Amount. "Deferred Amount" means the amount of Eligible Compensation for
the Plan Year or performance period to which the Participation Agreement relates
that is to be deferred under the Plan.


Section 2.15
Designee. "Designee" shall mean the Company's senior Human Resources officer or
other individuals to whom the Committee has delegated the authority to take
action under the Plan. Wherever Committee is referenced in the Plan, it shall be
deemed to also refer to Designee.


Section 2.16
Disability. "Disability" means eligibility for long term disability benefits
under the terms of the Company's Long-Term Disability Plan.


Section 2.17
Eligible Compensation. "Eligible Compensation" means any Base Salary, Annual
Bonus Compensation, Incentive Compensation, and/or Cash Long-Term Incentive Plan
compensation otherwise payable with respect to a Plan Year.


Section 2.18
ERISA. "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


Section 2.19
Form of Payment. "Form of Payment" means payment in one lump sum or in
substantially equal annual installments of two (2) to fifteen (15) years. If the
Form of Payment is substantially equal annual installments, each installment
shall constitute a separate payment for purposes of Code Section 409A.


Section 2.20
Hardship Withdrawal. "Hardship Withdrawal" means the early payment of all or
part of the balance in a Deferral Account(s) in the event of an Unforeseeable
Emergency, as defined in Code section 409A(a)(2)(B)(ii), pursuant to Section
7.08.


Section 2.21
Hypothetical Investment Benchmark. "Hypothetical Investment Benchmark" shall
mean the phantom investment benchmarks which are used to measure the return
credited to a Participant's Deferral Account.


Section 2.22
Incentive Compensation. "Incentive Compensation" means the amount awarded to a
Participant for a Plan Year under any incentive plan maintained by the Company,
such as commission or other sales based compensation plans, as approved in the
sole discretion of the Committee.


Section 2.23
Specified Employee. "Specified Employee" means a "specified employee" within the
meaning of Code Section 409A(2)(8).


Section 2.24
Matching Contribution. "Matching Contribution" means the amount of any matching
contribution that the Company will make to the Plan.


Section 2.25
Participant. "Participant" means any individual who is eligible or makes an
election to participate in this Plan and who elects to participate by submitting
a Participation Agreement as provided in Article IV.







--------------------------------------------------------------------------------





Section 2.26
Participation Agreement. "Participation Agreement" means an agreement submitted
by a Participant in accordance with Article IV.


Section 2.27
Plan Year. "Plan Year" means a twelve-month period beginning January 1 and
ending the following December 31.


Section 2.28
Qualified Retirement. For participants hired on or after January 1, 2019,
"Qualified Retirement" means retirement of a Participant from the Company after
attaining age 55 with at least ten (10) years of service. For Participants hired
prior to January 1, 2019, “Qualified Retirement” is defined as 65 or age 55 with
at least five (5) years of service. Years of service will be calculated in
accordance with the method adopted by the Company.


Section 2.29
Qualified Retiree. “Qualified Retiree” means a Participant who has experienced a
Qualified Retirement.


Section 2.30
Separation from Service. "Separation from Service" means a reduction in a
Participant’s services (regardless whether performed as an employee or
independent contractor) to a rate that is reasonably anticipated to be a
permanent reduction in services to 20 percent or less of the average rate of
services performed prior to such reduction. If a Participant ceases or reduces
services under a bona fide leave of absence, a Separation from Service occurs
after the close of the six (6)-month anniversary of such leave, provided however
that the Separation from Service shall be delayed to the extent that the
Participant has a statutory or contractual right to reemployment. Determination
of whether a Separation from Service occurs shall be made in a manner that is
consistent with the principles in Reg. 1.409A-1(h).


Section 2.31
Unforeseeable Emergency. "Unforeseeable Emergency" means severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or a dependent of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.


Section 2.32
Valuation Date. "Valuation Date" means the last day of the calendar month during
which a Participant’s last deferral occurs or such other date as the Committee
in its sole discretion may determine.


ARTICLE Ill
ADMINISTRATION Section 3.01
Section 3.01
Administrative Committee Duties.
The Committee shall be responsible for the administration of this Plan and shall
have all powers necessary to administer this Plan, including discretionary
authority to determine eligibility for benefits and to decide claims under the
terms of this Plan, except to the extent that any such powers are vested in any
other person administering this Plan by the Committee. The Committee may from
time to time establish rules for the administration of this Plan, and it shall
have the exclusive right to interpret this Plan and to decide any matters
arising in connection with the administration and operation of this Plan. All
rules, interpretations and decisions of the Committee shall be conclusive and
binding on the Company, Participants and Beneficiaries.







--------------------------------------------------------------------------------





The Committee may delegate responsibility for performing certain administrative
functions under this Plan to certain employees of the Company or outside third
parties. The Committee shall be responsible for determining issues related to
eligibility, Hypothetical Investment Benchmarks, distribution of Deferred
Amounts, determination of account balances, crediting of hypothetical earnings
and debiting of hypothetical losses and of distributions, in­ service
withdrawals, deferral elections and any other duties concerning the day-to­ day
operation of this Plan. The Committee may designate one of its members as a
Chairperson and may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.


Neither the Committee nor a member of the Board shall be liable for any act or
action hereunder, whether of omission or commission, by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated or for anything done or omitted to be done in
connection with this Plan. The Committee shall keep records of all of their
respective proceedings and the Committee shall keep records of all payments made
to Participants or Beneficiaries and payments made for expenses or otherwise.


The Company shall, to the fullest extent permitted by law, indemnify each
Director, officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person), each member
of the Committee against expenses (including attorneys' fees), judgments, fines,
amounts paid in settlement, actually and reasonably incurred by such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of the Company or
the Committee.


Any expense incurred by the Company or the Committee relative to the
administration of this Plan shall be paid by the Company and/or may be deducted
from the Deferral Accounts of the Participants as determined by the Committee.


Section 3.02
Claim Procedure. If a Participant or Beneficiary makes a written request
alleging a right to receive payments under this Plan or alleging a right to
receive an adjustment in benefits being paid under this Plan, such actions shall
be treated as a claim for benefits. All claims for benefits under this Plan
shall be sent to the Committee. If the Committee determines that any individual
who has claimed a right to receive benefits, or different benefits, under this
Plan is not entitled to receive all or any part of the benefits claimed, the
Committee shall inform the claimant in writing of such determination and the
reasons therefore in terms calculated to be understood by the claimant. The
notice shall be sent within 90 days of the claim unless the Committee determines
that additional time, not exceeding 90 days, is needed and so notifies the
Participant. The notice shall make specific reference to the pertinent Plan
provisions on which the denial is based, and shall describe any additional
material or information that is necessary. Such notice shall, in addition,
inform the claimant of the procedure that the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Committee a notice that the claimant
contests the denial of their claim and desires a further review by the
Committee. The Committee shall within 60 days thereafter review the claim and
authorize the claimant to review pertinent documents and submit issues and
comments relating to the claim to the Committee. The Committee will render a
final decision on behalf of the Company with specific reasons therefor in
writing and will transmit it to the claimant within 60 days of the written
request for review, unless the Chairperson of the Committee determines that
additional time, not exceeding 60 days, is needed, and so notifies the
Participant. If the Committee fails to respond to a claim submitted in
accordance with the foregoing within 60 days or any such extended period, the
Company shall be deemed to have denied the claim.




ARTICLE IV PARTICIPATION


Section 4.01
Participation. Participation in the Plan shall be limited to executives who (i)
meet such eligibility criteria as the Committee shall establish from time to
time, and (ii) elect to participate in this Plan by submitting a Participation
Agreement via the third party administrator’s website during the defined Open
Enrollment period. A Participation Agreement must be submitted prior to the
December 31st immediately preceding the Plan Year for which it is effective. The
Committee shall have the discretion to establish special deadlines regarding the
submission of Participation Agreements for Participants if it determines that
such deadlines conform to the requirements of Code Section 409A.







--------------------------------------------------------------------------------





Section 4.02
Contents of Participation Agreement. Subject to Article VII, each Participation
Agreement shall set forth: (i) the amount of Eligible Compensation for the Plan
Year or performance period to which the Participation Agreement relates that is
to be deferred under the Plan (the "Deferred Amount"), expressed as a percentage
of the Base Salary, Annual Bonus or Cash LTIP. for such Plan Year or performance
period; provided, that the minimum Deferred Amount for any Plan Year or
performance period shall not be less than one percent (1%) and the maximum
Deferred Amount shall not exceed eighty percent (80%); (ii) the period after
which payment of the Deferred Amount is to be made or begin to be made (the
"Deferral Period"), which shall be the earlier of (A) a number of full years,
not less than three, and (B) the period ending upon the Qualified Retirement or
prior termination of employment of the Participant, and (iii) the form in which
payments are to be made, which may be a lump sum or in substantially equal
annual installments of one (1) to fifteen (15) years.


Section 4.03
Modification or Revocation of Election by Participant. A Participant may not
change the amount of their Base Salary Deferrals during a Plan Year. However, a
Participant may discontinue a Base Salary Deferral election at any time by
submitting, on such forms and subject to such limitations and restrictions as
the Committee may prescribe in its discretion, a revised Participation Agreement
with the third party administrator. If approved by the Committee, revocation
shall take effect as of the first payroll period next following its submission.
If a Participant discontinues a Base Salary Deferral election during a Plan
Year, they will not be permitted to elect new Deferrals of eligible compensation
again until the first day of the Plan Year which immediately follows twelve (12)
months from the date of discontinuance.
In addition, the Deferral Period may be extended if an amended Participation
Agreement is submitted to the Committee at least one full calendar year before
the Deferral Period (as in effect before such amendment) ends. As described in
Section 7.11, an extension on a Deferral Period must result in a delay of
payment for a minimum of five (5) years from the initial deferral period and
otherwise satisfy the requirements of Code Section 409A.




ARTICLE V
DEFERRED COMPENSATION


Section 5.01
Elective Deferred Compensation. The Deferred Amount of a Participant with
respect to each Plan Year of participation in the Plan shall be credited by the
Committee, or designee, to the Participant's Deferral Account as and when such
Deferred Amount would otherwise have been paid to the Participant. To the extent
that the Company is required to withhold any taxes or other amounts from the
Deferred Amount pursuant to any state, Federal or local law, such amounts shall
be taken out of other compensation eligible to be paid to the Participant that
is not deferred under this Plan. However, if the Participant elects to defer a
large percentage of Eligible Compensation and the election does not allow enough
remaining compensation for required withholdings or deductions, the withholdings
and deductions will be subtracted from the eligible compensation first, followed
by deferral of the remaining eligible compensation.


Section 5.02
Vesting of Deferral Account. Except as provided in Section 7.03, a Participant
shall be 100% vested in their Deferral Account at all times.







--------------------------------------------------------------------------------





ARTICLE VI
MAINTENANCE AND INVESTMENT OF ACCOUNTS Section 6.01


Section 6.01
Maintenance of Accounts. Separate Deferral Accounts shall be maintained for each
Participant. More than one Deferral Account may be maintained for a Participant
as necessary to reflect (a) various Hypothetical Investment Benchmarks and/or
(b) separate Participation Agreements specifying different Deferral Periods
and/or forms of payment. A Participant's Deferral Account(s) shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind. The Committee, or Designee, shall determine
the balance of each Deferral Account, as of each Valuation Date, by adjusting
the balance of such Deferral Account as of the immediately preceding Valuation
Date to reflect changes in the value of the deemed investments thereof, credits
and debits pursuant to Section 5.01 and Section 6.02 and distributions pursuant
to Article VII that conform to Code Section 409A with respect to such Deferral
Account since the preceding Valuation Date.


Section 6.02
Hypothetical Investment Benchmarks. Each Participant shall be entitled to direct
the manner in which their Deferral Accounts will be deemed to be invested,
selecting among the Hypothetical Investment Benchmarks specified in Appendix A
hereto, as amended by the Centene Corporation Voluntary Nonqualified Deferred
Compensation Plan Committee from time to time, and in accordance with such
rules, regulations and procedures as the Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan Committee may establish from time to
time. Notwithstanding anything to the contrary herein, earnings and losses based
on a Participant's investment elections shall begin to accrue as of the date
such Participant's Deferral Amounts are credited to their Deferral Accounts.


Section 6.03
Statement of Accounts. Participants will have the ability to access account
information via a web site provided by the designated third party administrator.
Participants may also receive an account statement upon a written request to the
Committee.


ARTICLE VII BENEFITS


Section 7.01
Time and Form of Payment. At the end of the Deferral Period for each Deferral
Account, the Company shall pay to the Participant the balance of such Deferral
Account at the time or times elected by the Participant in the applicable
Participation Agreement; provided that if the Participant has elected to receive
payments from a Deferral Account in a lump sum, the Company shall pay the
balance in such Deferral Account (determined as of the most recent Valuation
Date preceding the end of the Deferral Period) in a lump sum in cash as soon as
practicable after the end of the Deferral Period. If the Participant has elected
to receive payments from a Deferral Account in installments, the Company shall
make annual cash only payments from such Deferral Account, each of which shall
consist of an amount equal to (i) the balance of such Deferral Account as of the
most recent Valuation Date preceding the payment date times (ii) a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments (including the installment being paid). The first such
installment shall be paid as soon as practicable after the end of the Deferral
Period and each subsequent installment shall be paid on or about the anniversary
of such first payment. Each such installment shall be deemed to be made on a pro
rata basis from each of the different deemed investments of the Deferral Account
(if there is more than one such deemed investment).


Section 7.02
Matching Contribution. Each Participant who elects to make deferrals of Eligible
Compensation to the Plan will be eligible to receive a Matching Contribution
equal to fifty percent (50%) of the first six percent (6%) of the Participant's
Eligible Compensation being deferred to the Plan for such Plan Year (excluding
deferrals to the Plan from the Participant’s Cash Long-Term Incentive Plan and
stock based compensation), reduced by any matching contributions made by the
Company to the Centene Management Corporation Retirement Plan (401k Plan) for
such Plan Year. When due, Matching Contributions shall be credited to a
Participant’s account in conjunction with the Company’s regular payroll
schedule.







--------------------------------------------------------------------------------





Section 7.03
Matching Contribution Vesting. Participants will vest in Matching Contributions
as set forth under the Participant's 401(k) plan. The vesting schedule is:
Less than 1 year        0%
1 year            10%
2 years            30%
3 years            60%
4 years            80%
5 years            100%


Section 7.04
Qualified Retirement. Subject to Section 7.01 and Section 7.07 hereof, if a
Participant has elected to have the balance of their Deferral Account
distributed upon Qualified Retirement, the account balance of the Participant
(determined as of the Valuation Date immediately following the Participant’s
last deferral after such Qualified Retirement) shall be distributed as soon as
practicable following the Qualified Retirement in installments or a lump sum in
accordance with the Plan and as elected in the Participation Agreement.


Deferral elections applicable to future Annual Bonus and/or Cash LTIP payments
will be honored only for Participants who had a Qualified Retirement, as defined
in Section 2.27. In addition, a Qualified Retiree will be allowed to defer
Annual Bonus and/or Cash LTIP payments that are paid after Qualified Retirement.
However, if a Qualified Retiree has received a full distribution and has a zero
account balance at the time of the Annual Bonus or Cash LTIP payment, no
deferral will be taken from such Annual Bonus or Cash LTIP payment.


Section 7.05
In-Service Distributions. Subject to Section 7.01 and Section 7.07 hereof, if a
Participant has elected to defer Eligible Compensation under the Plan for a
stated number of years, the account balance of the Participant (determined as of
the most recent Valuation Date immediately following such Deferral Period) shall
be distributed in installments or a lump sum in accordance with the Plan and as
elected in the Participation Agreement.


Section 7.06
Other Than Qualified Retirement. Notwithstanding the provisions of Section 7.05
and Section 7.06 hereof and any Participation Agreement, if a Participant dies,
has a Termination of Employment or Disability prior to a Qualified Retirement
and prior to receiving full payment of their Deferral Account(s), the Company
shall pay the remaining balance (determined as of the Valuation Date immediately
following such event) to the Participant or the Participant's Beneficiary or
Beneficiaries (as the case may be) in a lump sum in cash only (notwithstanding
Section 7.01 hereof) as soon as practicable following the occurrence of such
event, Subject to Section 6.02 hereof, the amount distributable under the
preceding sentence of this Section 7.06 shall be based on the Participant's
investments elections. If a Participant terminates employment for any reason
other than Qualified Retirement, makes a Base Salary or Incentive Deferral from
the final pay check, and the final pay check is paid after the Valuation Date,
any distributions will be valued on the Valuation Date immediately following the
final Base Salary or Incentive Deferral.


Section 7.07
Delay for Specified Employees. Notwithstanding this Article VII, if a Deferral
Period ceases upon Separation from Service (other than for death or Disability),
payments to a Participant who is a Specified Employee shall not be made until
the close of the six (6) month anniversary of such Separation from Service. If
during such six (6) month delay a Participant dies, payments shall be made
pursuant to Section 7.06.







--------------------------------------------------------------------------------





Section 7.08
Hardship Withdrawals. Notwithstanding the provisions of Section 7.01 and any
Participation Agreement, a Participant shall be entitled to early payment of all
or part of the balance in their Deferral Account(s) in the event of an
Unforeseeable Emergency, in accordance with this Section 7.08. A distribution
pursuant to this Section 7.08 may only be made to the extent reasonably needed
to satisfy the Unforeseeable Emergency need, and may not be made if such need is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant's assets to the extent such
liquidation would not itself cause severe financial hardship, or (iii) by
cessation of participation in the Plan. An application for an early payment
under this Section 7.08 shall be made to the Committee in such form and in
accordance with such procedures as the Committee shall determine from time to
time. The determination of whether and in what amount and form a distribution
will be permitted pursuant to this Section 7.08 shall be made solely by the
Committee.


Section 7.09
Change of Control Election. In the event of a Separation from Service as a
result of a Change of Control, the participant's account balance will be paid
out as specified in their Change in Control election. This is a separate
election from the Form of Payment election and this election applies to all Plan
Years. The Participant can elect to have the same distribution schedule as
previously elected, a lump sum payment or installments over two (2) to fifteen
(15) years. The first such installment shall be paid as soon as practicable
after the Change in Control and each subsequent installment shall be paid on or
about the anniversary of such first payment. If there is no Change in Control
election at the time a Change in Control occurs, the Participant’s previous
elections will be the default and will be followed. The Participant can change
their Change in Control election by making a written request to the Committee.
The Committee will inform the claimant in writing of the determination of the
request within 90 days of the receipt of the request.


Section 7.10
Withholding of Taxes. Notwithstanding any other provision of this Plan, the
Company shall withhold from payments made hereunder any amounts required to be
so withheld by any applicable law or regulation.


Section 7.11
Changes in Payment Elections. A Participant may modify the time or the form of
payment elections made on his or her Participation Agreement under the following
circumstances: (i) any such election to modify may not take effect until at
least twelve (12) months following the date of such election; (ii) if the
election relates to a payment based on a Separation from Service or on a Change
of Control or if the payment is at a specified time or pursuant to a fixed
schedule, the election must result in payment being made not earlier than five
(5) years following the date upon which the payment would otherwise would have
been made; and (iii) if the election is related to payment at a specified time
or pursuant to a fixed schedule, the Participant must make the election not less
than twelve (12) months prior to the date the payment is scheduled to be made.


ARTICLE VIII
BENEFICIARY DESIGNATION


Section 8.01
Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person, persons or entity as their Beneficiary or Beneficiaries. A
Beneficiary designation shall be made, and may be amended, by the Participant by
accessing the web site of the third party administrator and making such changes.


Section 8.02
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided above, or if all designated Beneficiaries predecease the Participant,
then the Participant's Beneficiary shall be deemed to be the Participant's
estate.







--------------------------------------------------------------------------------





ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
Section 9.01
Amendment. The Board or the Committee may at any time amend this Plan in whole
or in part, provided, however, that no amendment shall be effective to decrease
the balance in any Deferral Account as accrued at the time of such amendment,
nor shall any amendment otherwise have a retroactive effect. Interpretation of
the Plan by the Board or the Committee shall be made in a manner that is
consistent with the intent that the Plan conform to the requirements of Code
Section 409A.


Section 9.02
Company's Right to Terminate. The Board or the Committee may at any time
terminate the Plan with respect to future Participation Agreements. The Board or
the Committee may also terminate the Plan in its entirety at any time for any
reason, including without limitation if, in its judgment, the continuance of the
Plan, the tax, accounting, or other effects thereof, or potential payments
thereunder would not be in the best interests of the Company, and upon any such
termination, the Company shall immediately pay to each Participant in a lump sum
the accrued balance in their Deferral Account (determined as of the most recent
Valuation Date preceding the termination date). Such termination, however, shall
be made in a manner that conforms to the requirements of Code Section 409A.


ARTICLE X MISCELLANEOUS


Section 10.01
Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, within the meaning of Sections 201,
301 and 401 of ERISA. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company's creditors, to assist it in accumulating funds to
pay its obligations under the Plan.


Section 10.02
No Assignability. Except as specifically set forth in the Plan with respect to
the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant's
or any other person's bankruptcy or insolvency.


Section 10.03
Hypothetical Investment Benchmarks. (a) Each Participant shall be entitled to
direct the manner in which their Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the Committee from time to time, and in
accordance with such rules, regulations and procedures as the Committee may
establish from time to time. Notwithstanding anything to the contrary herein,
earnings and losses based on a Participant's investment elections shall begin to
accrue as of the date such Participant's Deferral Amounts are credited to their
Deferral Accounts.


Section 10.04
Validity and Severability. The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.







--------------------------------------------------------------------------------





Section 10.05
Governing Law. The validity, interpretation, construction and performance of
this Plan shall in all respects be governed by the laws of the State of
Missouri, without reference to principles of conflict of law, except to the
extent preempted by federal law.


Section 10.06
Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation for the Participant to
remain an employee of the Company or change the status of the Participant's
employment or the policies of the Company and its affiliates regarding
termination of employment.


Section 10.07
Underlying Incentive Plans and Programs. Nothing in this Plan shall prevent the
Company from modifying, amending or terminating any Eligible Compensation
arrangement or the incentive plans and programs pursuant to which cash awards
are earned and which are deferred under this Plan.


Section 10.08
Section 409A. Notwithstanding any other provisions of the Plan or any
Participation Agreement to the contrary, no payment shall be granted, deferred,
accelerated, extended, made or modified under this Plan in a manner that would
result in the imposition of an additional tax under Code Section 409A upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Code Section 409A, payments under the Plan may not be made
at the time contemplated by the terms of the Plan or the relevant Participation
Agreement, as the case may be, without causing the Participant receiving such
payment to be subject to taxation under Code Section 409A, the Company will make
such payment on the first day that would not result in the Participant incurring
any tax liability under Code Section 409A; which, if the Participant is a
Specified Employee within the meaning of the Code Section 409A, shall be the
first day following the six-month period beginning on the date of Participant’s
termination of employment. The Company shall use commercially reasonable efforts
to implement the provisions of this Section 10.09 in good faith; provided that
neither the Company, the Committee nor any of the Company’s employees, directors
or representatives shall have any liability to a Participant with respect to
this Section 10.09.




IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement of the
Plan to be executed by its duly authorized officer or representative.


CENTENE CORPORATION


By: /s/ H. Robert Sanders                     
H. Robert Sanders
Senior Vice President, Human Resources









--------------------------------------------------------------------------------





APPENDIX A


Centene Corporation Common Stock (CNC)
MainStay VP U.S. Government Money Market - Initial Class
MFS® Value Series - Initial Class
Fidelity® VIP Index 500 Portfolio - Initial Class
Fidelity® VIP Growth Portfolio - Initial Class
Fidelity® VIP Contrafund® Portfolio - Initial Class
Janus Henderson VIT Enterprise Portfolio - Institutional Class
T. Rowe Price New America Growth Portfolio
T. Rowe Price International Stock Portfolio
PIMCO VIT Total Return Portfolio-Administrative Class Shares
Janus Henderson VIT Enterprise Portfolio - Institutional Class
T. Rowe Price Blue Chip Growth Portfolio
Lord Abbett Series - Mid-Cap Stock Portfolio - Class VC
VOYA Russell Mid Cap Index Portfolio - Initial Class
Delaware VIP® Small Cap Value Series-Standard Class
MainStay VP Eagle Small Cap Growth Portfolio - Initial Class
MainStay VP Small Cap Core - Initial Class
LVIP Baron Growth Opportunities Fund - Service Class
MainStay VP Emerging Markets Equity - Initial Class
Moody's Corporate Bond Average
Fidelity VIP Freedom 2010 Portfolio - Initial Class
Fidelity VIP Freedom 2020 Portfolio - Initial Class
Fidelity® VIP Freedom 2030 Portfolio - Initial Class
Fidelity® VIP Freedom 2040 Portfolio - Initial Class
Fidelity® VIP Freedom 2050 Portfolio - Initial Class







